DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (11,057,965).  Kim et al discloses a system (1000) for controlling the output water temperature of a water heater (200) having a water inlet (10), heating unit (300), and water output (20), the system includes a proportional flow restrictor (500) placed near the water output; and a controller (100, 120) which is configured to direct the heating unit to heat the water and the proportional flow restrictor to produce a flow rate of the output water (SEE column 14, lines 34-39 and lines 45-48).  In re claim 2, Kim et al discloses an input water temperature sensor (SEE column 2, lines 66- column 7, line 5) configured to detect a temperature of the input water.  In re claim 4, Kim et al discloses an output water temperature sensor configured to detect a temperature of the output water (SEE column 8, lines 15-18), wherein the output water temperature sensor is configured to alert the controller to shutoff the output water in response to the temperature of the output water exceeding a threshold temperature (implicitly disclosed in column 6, lines 45-63).  In re claim 5, Kim et al discloses a user interface unit including a touch sensor display configured to allow the user to select the desired temperature setting of the output water (SEE column 6, lines 18-20).  In re claim 7, Kim et al discloses a system (1000) for controlling the output water temperature of a water heater (200) having a water inlet (10), heating unit (300), and water output (20), the system includes a proportional flow restrictor (SEE column 14, lines 34-39 and lines 45-48) positioned to control the flow rate of output water exiting the water output; and a controller which is configured to direct the heating unit to heat the water and the proportional flow restrictor to produce a desired flow rate of the output water.  In re claim 8, Kim et al further discloses an input water temperature sensor (SEE column 2, line 66 – column 7, line 5) configured to detect a temperature of the input water; and an output water temperature sensor (SEE column 6, lines 45-63)  configured to detect a temperature of the output water.  In re claim 9, Kim et al further discloses that the output water temperature sensor is configured to alert the controller to shutoff the output water in response to the temperature of the output water exceeding a threshold temperature (SEE column 8, lines 15-18).  In re claim 10, Kim et al implicitly discloses that the proportional flow restrictor is directed by the controller to adjust the flow rate of water exiting the water output based on the temperature of the output water (SEE column 14, lines 34-54).  In re claim 11, Kim et al implicitly discloses that the proportional flow restrictor is directed by the controller to adjust the flow rate of water exiting the water output based on the temperature of the input water (SEE column 14, lines 57-61). In re claim 12, Kim et al implicitly discloses that the proportional flow restrictor is directed by the controller to adjust the flow rate of water exiting the water output based on the amount of heat applied to the heating unit (SEE column 14, lines 57-61).  In re claim 14, Kim et al discloses a method for controlling the output water temperature of a water heater (200) having a water inlet (10), heating unit (300), and water output (20), wherein heat is applied to the heating unit; and controlling the flow rate of water exiting the water output with a proportional flow restrictor (SEE column 14, lines 34-39 and lines 45-48).  In re claim 15, Kim et al further discloses detecting, by an input water temperature sensor (SEE column 2, line 66 – column 7, line 5), a temperature of the input water; and determining, by a controller (100, 120), a flow rate of an output water (SEE column 6, lines 45-63) based on the input water temperature (SEE column 15, lines 23-29).  In re claim 16, Kim et al discloses detecting by an output water temperature sensor, a temperature of the output water; and determining, by a controller, a flow rate of an output water based on the output water temperature (SEE column 9, lines 40-54).  

Claim(s) 1, 2, 4, 5, 7-12, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayden et al (9,702,585).  Hayden et al discloses a system (100) for controlling the output water temperature of a water heater having a water inlet (204), heating unit (110), and water output (206), the system includes a proportional flow restrictor (116) placed near the water output (SEE Figure 3A); and a controller (120) which is configured to direct the heating unit to heat the water and the proportional flow restrictor to produce a flow rate of the output water (SEE column 7, lines 54-63 and column 19, lines 55-59).  In re claim 2, Hayden et al discloses an input water temperature sensor (104) configured to detect a temperature of the input water.  In re claim 4, Hayden et al further discloses an output water temperature sensor (106) configured to detect a temperature of the output water, wherein the output water temperature sensor is configured to alert the controller to shutoff the output water in response to the temperature of the output water exceeding a threshold temperature (SEE column 8, lines 47-54).  In re claim 5, Hayden et al implicitly discloses a user interface unit including a touch sensor display configured to allow the user to select the desired temperature setting of the output water (SEE column 6, lines 36-38).  In re claim 7, Hayden et al discloses a system (100) for controlling the output water temperature of a water heater having a water inlet (204), heating unit (110), and water output (206), the system includes a proportional flow restrictor (116) positioned to control the flow rate of output water exiting the water output; and a controller (120) which is configured to direct the heating unit to heat the water and the proportional flow restrictor (116) to produce a desired flow rate of the output water (SEE column 7, lines 54-63 and column 19, lines 55-59).  In re claim 8, Hayden et al further discloses an input water temperature sensor (104) configured to detect a temperature of the input water; and an output water temperature sensor (106) configured to detect a temperature of the output water.  In re claim 9, Hayden et al discloses that the output water temperature sensor is configured to alert the controller to shutoff the output water in response to the temperature of the output water exceeding a threshold temperature (SEE column 8, lines 1-46).  In re claim 10, Hayden et al discloses that the proportional flow restrictor is directed by the controller to adjust the flow rate of water exiting the water output based on the temperature of the output water (SEE column 7, lines 54-63).  In re claim 11, Hayden et al further discloses that the proportional flow restrictor is directed by the controller to adjust the flow rate of water exiting the water output based on the temperature of the input water (SEE column 7, lines 54-63).  In re claim 12, Hayden et al further discloses that the proportional flow restrictor is directed by the controller to adjust the flow rate of water exiting the water output based on the amount of heat applied to the heating unit (SEE column 7, lines 54-63).  In re claim 14, Hayden et al discloses structure capable of carrying out the method for controlling the output water temperature of a water heater of the applicants claimed invention including a water inlet (204), heating unit (110), and water output (206), wherein heat is applied to the heating unit; and controlling the flow rate of water exiting the water output with a proportional flow restrictor (116) (SEE column 7, lines 14-63).  In re claim 15, Hayden et al further discloses detecting, by an input water temperature sensor(104), a temperature of the input water; and determining, by a controller (120), a flow rate of an output water based on the input water temperature (SEE column 8, lines 9-16).  In re claim 16, Hayden et al implicitly discloses detecting, by an output water temperature sensor, a temperature of the output water; and determining, by a controller, a flow rate of an output water based on the output water temperature (SEE column 16, lines 33-59).  In re claim 18, Hayden et al implicitly discloses determining a rate of energy consumption by the heating unit to produce a volume of the output water, wherein the rate of energy consumption is within a specified range of energy consumption rates of the heating unit; and determining the flow rate of the output water by dividing the volume of the output water to be produced by the heating unit by the time period, wherein the flow rate of the output water is within a specified range of flow rates of the output water (SEE column 15, lines 47-58). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (11,057,965) in view of Boros (10,883,743).  Kim et al discloses the applicants primary inventive concept including a system for controlling the output water temperature of a water heater and using a proportional flow restrictor to produce a desired flow rate of the output water, Kim et al does not specifically provide a teaching of the detection of water pressure of in inlet water.  Boros teaches a water heater having a monitored water supply inlet which senses the flow rate of water and further teaches that since the water flow rate depends on the counterbalancing factors of water pressure and resistance to flow in the water inlet line, the use of a sensor (116) can provide information to a controller which can be used to control heating (the controller actuates a burner) (SEE column 6, lines 39-49).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have incorporated a sensor (116) as taught by Boros into the water inlet line of Kim et al to detect water pressure of the inlet line and arrived at the applicants claimed invention as a safety measure for determining sudden changes in water pressure of the input water.  

Claim(s) 3, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al (9,702,585) in view of Boros (10,883,743).  Hayden et al a system for controlling the output water temperature of a water heater having a water inlet, heating unit and water output with a proportional flow restrictor (116) for controlling the flow rate of output water.  Hayden et al does not specifically provide a teaching of the detection of water pressure of the inlet water.  Boros teaches a water heater having a monitored water supply inlet which senses the flow rate of water and further teaches that since the water flow rate depends on the counterbalancing factors of water pressure and resistance to flow in the water inlet line, the use of a sensor (116) can provide information to a controller which can be used to control heating (the controller actuates a burner) (SEE column 6, lines 39-49).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have incorporated a sensor (116) as taught by Boros into the water inlet line of Hayden et al to detect water pressure of the inlet line and arrived at the applicants claimed invention as a safety measure for determining sudden changes in water pressure of the input water.  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             November 17, 2022